UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 95-5237

JERRY LEE ADAMS, a/k/a Clown,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 95-5269

JAMES EUGENE HOLMAN,
Defendant-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Durham.
James A. Beaty, Jr., District Judge.
(CR-94-248)

Argued: May 9, 1996

Decided: June 19, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Stephen James Kott, PATTON, BOGGS, L.L.P., Greens-
boro, North Carolina, for Appellant Adams; John Joseph Korzen,
SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, North
Carolina, for Appellant Holman. Michael Francis Joseph, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.
ON BRIEF: C. Allen Foster, PATTON, BOGGS, L.L.P., Greens-
boro, North Carolina, for Appellant Adams. Walter C. Holton, Jr.,
United States Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jerry Lee Adams and James Eugene Holman appeal sentences
imposed by the district court following their pleas of guilty to con-
spiracy to possess with intent to distribute and to distribute cocaine
base, arguing that the district court erred in its calculation of drug
quantity. Additionally, Adams challenges the validity of his guilty
plea, asserting that it was not knowing and voluntary. Finding all of
these contentions to be without merit, we affirm.

I.

The conspiracy charge to which each Appellant pleaded guilty
arose from a lengthy investigation of suspected drug trafficking at the
Oxford Manor public housing project in Durham, North Carolina. The
particular facts of the investigation are not pertinent to this appeal; it
is sufficient to note that the investigation revealed that Adams sup-
plied cocaine base and powder cocaine to a number of coconspirators,
including Holman, who then sold the drugs and returned a portion of
the profits to Adams.

                     2
Appellants and another individual subsequently were charged in a
seven-count indictment. Adams was charged with one count of con-
spiracy to possess with intent to distribute and to distribute cocaine
base, see 21 U.S.C.A. §§ 841(a)(1), 846 (West 1981 & Supp. 1995),
and with several substantive counts of distribution of cocaine base,
see 21 U.S.C.A. § 841(a)(1), while Holman was charged only with
conspiracy. Appellants pleaded guilty to the conspiracy counts, which
alleged that they and other individuals had conspired to distribute
more than fifty grams of cocaine base between March 1993 and Janu-
ary 1994. In each plea agreement, the Government reserved the right
to litigate drug quantity at sentencing and "the right to bring to the
Court's attention any facts deemed relevant for purposes of sentenc-
ing." (J.A. at 17.) Adams and Holman were sentenced to 135 months
imprisonment and 87 months imprisonment, respectively.

II.

A.

We first address Appellants' claims that the district court erred in
the quantities of drugs attributed to them at sentencing. Prior to sen-
tencing, presentence reports (PSRs) were prepared for each Appel-
lant; the portions of each PSR pertinent to this appeal are identical.
Both Appellants object to drug quantities attributed to them in para-
graph eight; Holman also objects to drug quantities attributed to him
in paragraph six. The Government is required to prove drug quantity
by a preponderance of the evidence. See United States v. Williams,
986 F.2d 86, 90 (4th Cir.), cert. denied, 509 U.S. 911 (1993). The dis-
trict court's determination of drug quantity is a finding of fact subject
to review only for clear error. United States v. Ricco, 52 F.3d 58, 62
(4th Cir.), cert. denied, 116 S. Ct. 254 (1995).

Paragraph eight alleged that Adams and Holman had been
observed converting one ounce of powder cocaine into cocaine base
at one of the apartments in the Oxford Manor project in "late July or
early August 1993" (J.A. at 156), and that during the conversion pro-
cess Adams had produced a handgun from his pants pocket and
placed it on the kitchen table. Applying a conversion factor of .894
(to which Appellants did not object), the probation officer recom-
mended attributing 25.34 grams of cocaine base to each Appellant.

                     3
Appellants challenged the information contained in paragraph eight,
arguing that the information was unreliable because it was provided
by an unidentified informant, the apartment in question did not con-
tain a kitchen table, and Adams had never been inside the apartment.
After considering these objections,1 the district court found that the
Government had carried its burden of proof with respect to paragraph
eight.

We cannot say that this finding is clearly erroneous. At Adams's
sentencing hearing, Agent William F. Marshall of the Bureau of Alco-
hol, Tobacco, and Firearms testified that the information in paragraph
eight regarding the conversion of powder cocaine to cocaine base was
provided to the Government by an unidentified informant and by
another Government witness, Djuana "Skeet" Hallmon, independently
of one another. Moreover, Adams and Holman acknowledged that
they had converted powder cocaine to cocaine base on several occa-
sions. Additionally, paragraph eleven of both PSRs-- to which
Appellants did not object -- establishes that Holman told an under-
cover agent on August 2, 1993, that he had recently"cooked up"
some cocaine base. (J.A. at 157.) Accordingly, we reject Appellants'
challenge to the drug quantity attributed to them in paragraph eight.

Paragraph six recounted the statements of Andre Beatty, who
informed law enforcement officials that during the course of the con-
spiracy he spent approximately sixty dollars per week buying cocaine
base, and ninety percent of his purchases were from Holman. Based
on this information, the probation officer recommended attribution of
10.5 grams of cocaine base to Holman.2 Holman contends that the dis-
trict court committed clear error in adopting paragraph six because
_________________________________________________________________
1 Appellants contend that the district court "wrongly concluded that
Adams was only objecting to the statement about the handgun [in para-
graph eight] and was conceding the drug quantity." (Appellants' Br. at
14.) While the district court initially did misunderstand the nature of
Adams's objection, his counsel corrected the court's misperception.
Adams does not pursue on appeal the objection to the statement regard-
ing the firearm.
2 At sentencing, Holman argued that Beatty's account of events was
factually impossible because Holman had been incarcerated for six and
one-half weeks during the period of time he was allegedly selling
cocaine base to Beatty. The district court agreed that Holman could not
be held accountable for drugs he allegedly sold to Beatty while incarcer-
ated, and accordingly subtracted the appropriate amount from the 10.5
grams of cocaine base listed in paragraph six. The reduction did not
lower Holman's offense level, however.

                    4
Beatty's statement was unreliable. We disagree. Agent Marshall's tes-
timony concerning the circumstances surrounding Beatty's coopera-
tion in the investigation sufficiently established the reliability of the
information provided by Beatty. Therefore, it was not clearly errone-
ous for the district court to adopt paragraph six of the PSR.

B.

Although Adams made no objection to the district court's accep-
tance of his guilty plea either at the plea colloquy or at sentencing,
he now contends that the district court should have refused to accept
his plea. According to Adams, his plea could not have been knowing
and voluntary because he was never "informed, put on notice or oth-
erwise made aware by the government in the plea agreement or by the
court at the plea hearing of the specific relevant activities, conduct or
instances which would be included or made a part of" the conspiracy
charge. (Appellants' Br. at 8.)

Essentially, Adams asks us to establish a rule that a guilty plea is
not knowing and voluntary unless the district court informs the defen-
dant at the plea colloquy of the relevant conduct that will be consid-
ered for sentencing purposes. We decline to do so. Drug quantity is
not an element of the offense of conspiracy to possess with intent to
distribute narcotics. See United States v. Mills , 995 F.2d 480, 484 (4th
Cir.) (noting that crime of conspiracy is based on illegal agreement,
not on quantity of drugs to be distributed), cert. denied, 114 S. Ct. 283
(1993); see also United States v. Collazo, 732 F.2d 1200, 1205 (4th
Cir. 1984) (stating that the elements of conspiracy are: (1) existence
of the conspiracy; (2) the defendant's knowledge of the conspiracy;
and (3) the defendant's knowing and voluntary participation in the
conspiracy), cert. denied, 469 U.S. 1105 (1985). The district court
was not required to provide Adams with an estimate of his sentence
before accepting his guilty plea, see United States v. DeFusco, 949
F.2d 114, 118 (4th Cir. 1991), cert. denied, 503 U.S. 997 (1992), and
any error made by Adams's counsel in estimating his sentence does
not constitute a basis for withdrawal of his guilty plea, see United
States v. Lambey, 974 F.2d 1389, 1393-95 (4th Cir. 1992) (en banc),
cert. denied, 115 S. Ct. 672 (1994). The district court's failure to
apprise Adams of the relevant conduct pertinent to sentencing there-
fore does not invalidate his guilty plea.

                     5
III.

Having concluded that all of Appellants' assertions of error lack
merit, we affirm.

AFFIRMED

                    6